Delaney, C. J. Claimants in this cause are husband and wife. They lived at 3008 East Twenty-third Street in Granite City, Illinois on August 27, 1951, the date Kay Lipscomb fell, and received the injuries for which suit was filed with this Court on February 27, 1952. East Twenty-third Street in the City of Granite City (formerly City of Nameoki) is designated in the Department of Public Works and Buildings, Division of Highways’ records as State Aid Route No. 9, Madison County, Section 62-15d. The pavement on this section was originally constructed by Madison County, and was taken over by the State in 1934 for purposes of maintenance. The area in the vicinity of the 3000 block on East Twenty-third Street was subdivided, and sidewalks installed prior to the highway improvement made by Madison County. The roadway improvement consisted of a concrete pavement twenty feet in width, and shoulders ten feet wide on each side of the pavement. A berm, six feet in width, exists between the outside edge of the shoulder and the existing concrete sidewalk, which is four feet wide. On August 17, 1951, an agreement was reached between representatives of the Division of Highways and the City of Granite City whereby the Division of Highways would install four subsurface drainage inlets and two culverts, finish blade earth shoulders, and, after an asphalt treatment of shoulders was made by the City of Granite City, spread 3/8-inch chips on the asphalt. The shoulders on the section of highway herein referred to, which includes the portion adjacent to claimants’ dwelling, was bladed by a special maintenance crew on August 1, 2, 3, 6, 7, 8, 15 and 20, 1951. Regular maintenance work was done during this same period. Rain was recorded during the month of August, 1951 in the East Twenty-third Street area, including some precipitation on both August 26 and 27, 1951. Difficulty was experienced in maintaining the highway shoulders in a smooth and unrutted condition because of rain, and the constant use of the shoulders by commercial and passenger vehicles. Many adjacent property owners or tenants, who did not have private garage facilities, used the highway shoulders and berms for parking purposes during the day and night. Mrs. Lipscomb is a housewife, and her husband’s work shift on the date of the injury was from 11:00 P.M. until 7:00 A.M. The fall and resultant injuries occurred at approximately 9:00 P.M. Mr. Lipscomb owned a 1948 Plymouth Coupe, which the claimants were in the habit of parking in front of the apartment building where they lived. The claimants parked their automobile on the dirt berm, which would make the right door of the machine open onto the sidewalk. The vehicle was parked in this position at the time Kay Lipscomb fell. The photographs show a great deal of water behind the car, but none on the left side, in front, or on the right side. It appears from these pictures that it would have been possible, and, undoubtedly the best way under the circumstances, to have entered from the right side. It would not have been necessary for Mrs. Lipscomb, a woman of 64 years of age at the time of the accident, to have walked through any mud or water to board the car in that manner. A second alternative, apparent from the pictures, was for Mrs. Lipscomb to have walked on the sidewalk past the right hand side of the car, and then to have passed around the car from the front. The pictures indicate that the area in front of the car was smooth, level and had no water standing. Mrs. Lipscomb knew it had been raining all day, and the day and night before. She also knew the area, where she was attempting to walk at the time she fell, was slick and muddy. In the Appellate Court case of Swalm vs. City of Joliet, 219 Ill. App. 123, involving a claim for damages based upon an alleged fall on a sidewalk, the Court said, at page 131 thereof, as follows: “While it is true that when one walks over a walk, which he knows to be dangerous, he must use care commensurate with the known danger, and that a greater amount of care is required under such circumstances than is required from pedestrians ordinarily.” And at pages 128 and 129: “It is undoubtedly the law that one who uses a public street, and is familiar with its conditions, must use reasdnable care in proportion to the danger, if any, known to him. What constitutes reasonable care in any given case depends on the circumstances of that particular case. If one knows of the dangerous condition of a sidewalk, that fact would call for the exercise of a greater amount of care than would be required in the absence of such knowledge. The amount of care required of pedestrians on public streets varies, and depends on the circumstances of each particular case, but the degree of care required never varies, and is always reasonable care. City of Spring Valley vs. Gavin, 182 Ill. 232; Village of Jefferson vs. Chapman, 127 Ill. 438.” The record consists of the complaint, motion of respondent for an extension of thirty days in which to file pleadings, order of Chief Justice granting respondent an extension of time to April 27, 1952 in which to file pleadings, Departmental Report, original transcript of evidence, copy of transcript of evidence, stipulation re medical bills, abstract of evidence, motion of claimants for an extension of twenty days from July 30, 1952 within which to file brief or memorandum of authorities, order of Chief Justice granting the motion of claimants for an extension of twenty days from July 30, 1952 within which to file brief or memorandum of authorities, memorandum of claimants, statement, brief and argument of respondent, and reply memorandum of claimants. Under the circumstances of this case, we feel claimant has not proven due care and caution. It is the duty of persons on the public streets to exercise reasonable care, and when one fails to use ordinary precaution, weather conditions considered, such conduct is by the general knowledge and experience of mankind considered as negligence. For this reason, the claims of Kay Lipscomb and Joseph Lipscomb will be denied, and their complaint dismissed. Supplemental Opinion